                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAORLINA
                                 ASHEVILLE DIVISION
                                CASE NUMBER 1:20CV66

JANE ROE,                                            )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )
                                                     )
UNITED STATES OF AMERICA, et al.,                    )
                                                     )
       Defendants.                                   )


         DEFENDANTS’ JOINT NOTICE OF SUPPLEMENTAL AUTHORITY

       NOW COMES Defendants United States of America, Judicial Conference of the United

States, Administrative Office of the United States Courts, United States Court of Appeals for the

Fourth Circuit, Judicial Council of the Fourth Circuit, Roslynn R. Mauskopf and James C. Duff,

in their official capacities, General Counsel Sheryl L. Walter, Chief Judge Roger L. Gregory,

James N. Ishida, Anthony Martinez, in their individual and official capacities and the Federal

Public Defender Office (collectively, “Defendants”), through counsel, and pursuant to Local Rule

7.1(j) and submits Wilcox v. Lyons, No. 19-1005, --- F.3d ----, 2020 WL 4664794 (4th Cir. Aug.

11, 2020). In Wilcox, the Fourth Circuit held that a pure retaliation claim is not cognizable under

the Fourteenth Amendment’s Equal Protection Clause Wilcox v. Lyons, No. 19-1005, ___ F.3d

___, 2020 WL 4664794, at *1 (4th Cir. Aug. 11, 2020).            This is relevant to Defendants’

Memoranda (ECF No. 37 at 22-25; ECF No. 39 at 21-25; ECF No. 41 at 22-25; ECF No. 43 at 14-

22; ECF No. 45 at 22-25 43) in support of their Motions to Dismiss in which Defendants argue

that Plaintiff has failed to state a claim upon which relief can be granted under the Fifth

Amendment’s Equal Protection and Due Process Clauses.




        Case 1:20-cv-00066-WGY Document 68 Filed 09/11/20 Page 1 of 20
       This the 11th day of September, 2020.

                                            Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General
                                            CARLOTTA P. WELLS
                                            Assistant Branch Director
                                            s/Joshua Kolsky
                                            JOSHUA M. KOLSKY
                                            Trial Attorney
                                            D.C. Bar No. 993430
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street NW Washington, DC 20005
                                            Tel.: (202) 305-7664
                                            Fax: (202) 616-8470
                                            E-mail: joshua.kolsky@usdoj.gov

                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY
                                            s/Gill P. Beck
                                            GILL P. BECK
                                            Assistant United States Attorney
                                            N.C. State Bar No. 13175
                                            Room 233, U.S. Courthouse
                                            100 Otis Street
                                            Asheville, North Carolina 28801
                                            Phone: (828) 271-4661
                                            Fax: (828) 271-4327
                                            Email: Gill.Beck@usdoj.gov

        Counsel for Defendants United States of America, Judicial Conference of the United
States, Administrative Office of the United States Courts, United States Court of Appeals for the
Fourth Circuit, Judicial Council of the Fourth Circuit, Roslynn R. Mauskopf and James C. Duff,
in their official capacities, General Counsel Sheryl L. Walter, Chief Judge Roger L. Gregory,
James N. Ishida, Anthony Martinez, in their individual and official capacities and the Federal
Public Defender Office (collectively, “Defendants”)


                                            s/Shannon Sumerell Spainhour
                                            SHANNON SUMERELL SPAINHOUR
                                            N.C. State Bar No. 28108
                                            DAVIS HARTMAN WRIGHT PLLC

                                               2
        Case 1:20-cv-00066-WGY Document 68 Filed 09/11/20 Page 2 of 20
                                         28 Schenck Parkway, Suite 200
                                         Asheville, NC 28803
                                         Phone: 828-771-0833
                                         Fax: 252-514-9878
                                         Email: mss@dhwlegal.com


       Counsel for the federal defender for the Western District of North Carolina, Anthony
Martinez




                                            3
       Case 1:20-cv-00066-WGY Document 68 Filed 09/11/20 Page 3 of 20
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902




               2020 WL 4664794
                                                        Affirmed.
              United States Court of
             Appeals, Fourth Circuit.
                                                        Procedural Posture(s): On Appeal; Motion to
          Colette Marie WILCOX,                         Dismiss.
            Plaintiff - Appellant,
                       v.                                West Headnotes (18)
     Nathan H. LYONS, Esq.; Phillip C.
    Steele, Esq. Defendants - Appellees,
                                                         [1]   Federal Civil
                     and
                                                               Procedure       Matters deemed
    Carroll County, Virginia, Defendant.
                                                               admitted; acceptance as true of
                   No. 19-1005                                 allegations in complaint
                        |                                      Facts alleged in a complaint will
             Argued: January 30, 2020                          be accepted as true on a motion to
                        |                                      dismiss.
             Decided: August 11, 2020

Synopsis
                                                         [2]   Civil Rights     Practices prohibited
Background: Former deputy commonwealth
                                                               or required in general; elements
attorney for county brought a § 1983
                                                               To establish a prima facie case of
employment action against former employer
                                                               retaliation in the Title VII retaliation
alleging violations of her Equal Protection
                                                               context, a plaintiff must show (1) that
rights under the Fourteenth Amendment to
                                                               she engaged in protected activity,
the United States Constitution. The United
                                                               (2) that her employer took adverse
States District Court for the Western District
                                                               action against her, and (3) that a
of Virginia, Michael F. Urbanski, Chief Judge,
                                                               causal relationship existed between
2018 WL 1955826, dismissed the retaliation
                                                               the protected activity and the adverse
claim, and former employee appealed.
                                                               employment activity. Civil Rights
                                                               Act of 1964, § 703(a)(1),            42
                                                               U.S.C.A. § 2000e–2(a)(1).
[Holding:] The Court of Appeals, Rushing,
Circuit Judge, held that in an apparent matter of
first impression, former employee's allegation
                                                         [3]   Civil Rights   Causal connection;
that former employer fired her in retaliation
                                                               temporal proximity
for her complaint of sexual harassment and
discrimination was insufficient to state claim                 A disproportionate response to a
of sexual discrimination under the Equal                       minor workplace infraction suggests
Protection Clause.                                             pretext and can bolster the causation


               Case
               © 20201:20-cv-00066-WGY       Document
                      Thomson Reuters. No claim to original 68
                                                            U.S. Filed 09/11/20
                                                                 Government Works.Page 4 of 20            1
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

         element of a plaintiff's prima facie                   scrutiny under equal protection
         case of retaliation.                                   analysis. U.S. Const. Amend. 14, § 1.



 [4]     Civil Rights          Public Employment          [7]   Civil Rights      Employment
         Civil Rights          Employment                       practices
         practices                                              Constitutional Law      Public
         Public employees enjoy the                             employees and officials in general
         protection of antidiscrimination                       Constitutional Law        Harassment
         statutes such as Title VII as well as                  Intentional sex discrimination and
         the protection of the Constitution,                    sexual harassment against public
         which they may enforce against their                   employees by persons acting under
         employers in civil actions pursuant                    color of state law violate the Equal
         to § 1983. 42 U.S.C.A. § 1983;                         Protection Clause and are actionable
         Civil Rights Act of 1964, § 703(a)                     under § 1983. U.S. Const. Amend.
         (1),     42 U.S.C.A. § 2000e–2(a)(1).                  14, § 1;    42 U.S.C.A. § 1983.



 [5]     Constitutional                                   [8]   Constitutional Law        Race,
         Law      Discrimination and                            national origin, or ethnicity
         Classification                                         Distinctions on the basis of
         Constitutional Law        Similarly                    race are subject to the strictest
         situated persons; like circumstances                   judicial scrutiny because racial
         The constitutional imperative of                       classifications are simply too
         equal protection does not entirely                     pernicious to permit any but the
         remove the States’ power to                            most exact connection between
         classify but keeps governmental                        justification and classification.
         decisionmakers      from     treating
         differently persons who are in all
         relevant respects alike. U.S. Const.             [9]   Constitutional Law        Retaliation
         Amend. 14, § 1.                                        in general
                                                                Constitutional Law     Public
                                                                Employees and Officials
 [6]     Constitutional Law             Sex or                  Allegations that a public employer
         gender                                                 subjected an employee to adverse
         Distinctions on the basis of sex or                    consequences in retaliation for his
         gender are subject to heightened                       speech are, at their core, free-
                                                                speech retaliation claims that do


                Case
                © 20201:20-cv-00066-WGY       Document
                       Thomson Reuters. No claim to original 68
                                                             U.S. Filed 09/11/20
                                                                  Government Works.Page 5 of 20         2
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

         not implicate the Equal Protection                    Constitutional Law      Public
         Clause. U.S. Const. Amend. 1; U.S.                    employees and officials in general
         Const. Amend. 14, § 1.                                Constitutional Law        Harassment
                                                               Public Employment       Causal
                                                               connection; temporal proximity
 [10] Constitutional Law                Sex or                 Former public employee's allegation
      Gender                                                   that     former     employer   fired
         Sex, like race and national origin,                   her     in   retaliation   for   her
         is an immutable characteristic                        complaint of sexual harassment and
         determined solely by the accident                     discrimination was insufficient to
         of birth, therefore the imposition                    state claim of sexual discrimination
         of special disabilities upon the                      under the Equal Protection Clause;
         members of a particular sex because                   former employee did not allege
         of their sex would seem to violate                    that she was fired because she
         the basic concept that legal burdens                  was a woman, but rather alleged
         should bear some relationship to                      she suffered adverse consequences
         individual responsibility, and thus,                  because of her speech and
         state action that causes different                    conduct, which triggered the First
         treatment to be accorded to                           Amendment rather than the Equal
         individuals on the basis of their sex                 Protection Clause. U.S. Const.
         establishes a classification subject to               Amend. 1; U.S. Const. Amend. 14, §
         scrutiny under the Equal Protection                   1.
         Clause. U.S. Const. Amend. 14, § 1.


                                                         [13] Constitutional Law      Public
 [11] Civil Rights   Causal connection;                       employees and officials in general
      temporal proximity                                       Constitutional Law        Harassment
         The necessary causal link in a                        Continued sexual harassment and
         retaliation case under Title VII is                   adverse treatment of a female
         between the employee's complaint                      public employee unlike the treatment
         and the adverse action, not between                   accorded male employees is
         her sex and the adverse action. Civil                 actionable as a violation of the Equal
         Rights Act of 1964, § 703(a)(1),                      Protection Clause even when the
            42 U.S.C.A. § 2000e–2(a)(1).                       sex discrimination and harassment
                                                               continue after, and partially in
                                                               response to, the female employee's
 [12] Constitutional Law                Discharge              report of prior discrimination and
                                                               harassment; the employee's claim in
                                                               such a case is not a claim of pure


               Case
               © 20201:20-cv-00066-WGY       Document
                      Thomson Reuters. No claim to original 68
                                                            U.S. Filed 09/11/20
                                                                 Government Works.Page 6 of 20          3
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

         retaliation, but instead implicates                   Constitutional Law        Sex or
         the basic equal protection right to                   Gender
         be free from sex discrimination                       Constitutional Law        Harassment
         that is not substantially related to                  in general
         important governmental objectives.                    The right to be free from retaliation
         U.S. Const. Amend. 14, § 1.                           for protesting sexual harassment and
                                                               sex discrimination is a right created
                                                               by Title VII, not the equal protection
 [14] Constitutional Law                Retaliation            clause. U.S. Const. Amend. 14, § 1;
      in general                                               Civil Rights Act of 1964, § 703(a)
         Constitutional Law      Public                        (1),   42 U.S.C.A. § 2000e–2(a)(1).
         employees and officials in general
         A pure or generic retaliation
         claim, even if premised on                      [17] Civil Rights     Purpose and
         complaints of sex discrimination,                    construction in general
         is not cognizable under the Equal
                                                               Civil Rights    Retaliation for
         Protection Clause; to the extent
                                                               Exercise of Rights
         a public employee contends she
                                                               Title VII's antidiscrimination and
         suffered adverse consequences for
                                                               antiretaliation provisions differ not
         expressing complaints or reporting
                                                               only in language but in purpose as
         discrimination to her employer,
                                                               well: the substantive provision seeks
         her claim arises under the First
                                                               to prevent injury to individuals based
         Amendment. U.S. Const. Amend. 1;
                                                               on who they are, i.e., their status,
         U.S. Const. Amend. 14, § 1.
                                                               while the antiretaliation provision
                                                               seeks to prevent harm to individuals
                                                               based on what they do, i.e., their
 [15] Constitutional Law      Public                           conduct. Civil Rights Act of 1964 §
      employees and officials in general
                                                               704,    42 U.S.C.A. § 2000e-3(a).
         To the extent a public employee
         links an alleged retaliatory action
         to her gender, that allegation
         would constitute part of an equal               [18] Civil Rights       Sex Discrimination
         protection discrimination claim, not                  Title IX, which prohibits sex
         a freestanding retaliation claim. U.S.                discrimination by recipients of
         Const. Amend. 14, § 1.                                federal education funding, is a
                                                               broadly written general prohibition
                                                               on     discrimination.   Education
 [16] Civil Rights    Retaliation for                          Amendments of 1972 § 901,           20
      Exercise of Rights                                       U.S.C.A. § 1681(a).


               Case
               © 20201:20-cv-00066-WGY       Document
                      Thomson Reuters. No claim to original 68
                                                            U.S. Filed 09/11/20
                                                                 Government Works.Page 7 of 20          4
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

                                                        to consider the question, we conclude that a
                                                        pure retaliation claim is not cognizable under
                                                        the Equal Protection Clause. We therefore
                                                        affirm the district court's dismissal of Wilcox's
Appeal from the United States District Court            retaliation claim.
for the Western District of Virginia, at Roanoke.
Michael F. Urbanski, Chief District Judge.
(7:17-cv-000530-MFU-RSB)
                                                                                I.
Attorneys and Law Firms
                                                                               A.
ARGUED: Thomas E. Strelka, STRELKA
LAW OFFICE, Roanoke, Virginia, for                       [1] Nathan Lyons, the elected Commonwealth
Appellant.     Henry  S.   Keuling-Stout,               Attorney for Carroll County, hired Wilcox to
KEULING-STOUT, P.C., Big Stone Gap,                     serve as a Deputy Commonwealth Attorney
Virginia, for Appellees. ON BRIEF: L.
                                                        in May 2014. 1 Following an incident on
Leigh R. Strelka, N. Winston West, IV,
                                                        November 30, 2015, Wilcox reported alleged
STRELKA LAW OFFICE, Roanoke, Virginia,
                                                        sex discrimination to Lyons. The incident
for Appellant.
                                                        occurred when one of Wilcox's colleagues
Before NIEMEYER, QUATTLEBAUM, and                       recounted his efforts to protect a female relative
RUSHING, Circuit Judges.                                from “rough-housing and unwanted violence.”
                                                        J.A. 138. During this conversation, another of
Opinion                                                 Wilcox's colleagues, defendant Phillip Steele,
                                                        forcefully struck Wilcox on her right arm or
                                                        shoulder with a closed fist. Steele accompanied
Affirmed by published opinion. Judge Rushing            his strike with a derogatory comment toward
wrote the opinion, in which Judge Niemeyer              women. Taken aback, Wilcox told Steele not
and Judge Quattlebaum joined.                           to “use [her] as demonstrative evidence of
                                                        violence against women.” J.A. 138. She asked
RUSHING, Circuit Judge:
                                                        Steele to back away from her, but he did not
 *1 Collette Marie Wilcox, a former Deputy              comply. Wilcox feared he might attempt to
Commonwealth Attorney for Carroll County,               hit her again. At this point, Lyons entered
Virginia, sued her former employer, contending          the room. Wilcox uttered a “nervous joke”
that she was fired in retaliation for reporting         about filing a worker's compensation claim
alleged sex discrimination. Wilcox sought               for battery and began to leave. J.A. 138.
                                                        Before Wilcox had made a complete exit, a
to proceed solely pursuant to       42 U.S.C.
                                                        female colleague entered the room, and Wilcox
§ 1983, on the theory that her public
                                                        exclaimed to her that there was “hostility in the
employer's retaliation violated the Fourteenth
                                                        room against women.” J.A. 139.
Amendment's Equal Protection Clause. In line
with our precedent and the majority of courts

               Case
               © 20201:20-cv-00066-WGY       Document
                      Thomson Reuters. No claim to original 68
                                                            U.S. Filed 09/11/20
                                                                 Government Works.Page 8 of 20          5
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

Later that afternoon, Wilcox sent Lyons an              asked why Carroll County's leave policy was
email describing the incident. The next day,            not applicable. Lyons handed Wilcox the letter
Wilcox met with Lyons to discuss her email.             of reprimand and directed her to sign it. Wilcox
During that meeting, she expressed her opinion          asked if she could read the letter first and
that the Commonwealth Attorney's Office                 requested a copy of the pertinent policy to
promoted, or at least tolerated, discrimination         review. In response, Lyons turned his back,
against women. Lyons apologized “for the                raised his voice, and told Wilcox she was fired
Office hostility” but did not take “affirmative         for insubordination.
steps” to reprimand Steele or correct his
behavior. J.A. 140. In the weeks after the
incident, Wilcox perceived that her colleagues
                                                                               B.
were “distanc[ing] themselves” from her. J.A.
140.                                                    Wilcox subsequently filed this lawsuit against
                                                        Lyons, Steele, and Carroll County. She alleged
Thereafter, on several occasions in January             sex discrimination, hostile work environment,
2016 Wilcox missed or was late to work due              and retaliation in violation of the Equal
to bad weather or illness. At one point, Lyons          Protection Clause, as well as deprivation of
asked Wilcox to inform him about her absences           a liberty interest in violation of the Due
by phone rather than text message but added             Process Clause and common law battery.
that it was “no big deal.” J.A. 141. At the             The defendants moved to dismiss. The
end of January, Wilcox submitted her monthly            district court dismissed with prejudice all
timesheet to Lyons. Court proceedings had run           claims against Carroll County and the hostile
long one of the days Wilcox was late to work,           work environment claim. The court also
so although she had arrived late, she made a            rejected Wilcox's claims for sex discrimination,
notation on her timesheet explaining she had            retaliation, and deprivation of a liberty interest
worked the equivalent of a full day.                    but granted Wilcox leave to amend those
                                                        claims.
 *2 On February 16, 2016, Lyons directed
Wilcox to resubmit her January timesheet                Wilcox filed an amended complaint in
to reflect sick leave for part of the day on            which she dropped her allegation of sex
which court proceedings had run late. The               discrimination, asserted additional facts to
next day, Lyons called Wilcox into his office           support her claim for deprivation of a liberty
and informed her that she had used too                  interest, and reasserted her retaliation and
much leave, despite his approval of her leave           battery claims. Pertinent for this appeal, Wilcox
requests. Lyons then told Wilcox she was                did not amend her retaliation claim but
in violation of a “state compensation board             instead sought reconsideration of the district
policy” concerning leave and he was going               court's prior order dismissing that claim.
to issue her a written reprimand. J.A. 142.             The district court denied Wilcox's motion
Wilcox told Lyons she did not know about
                                                        for reconsideration. 2 Briefly surveying our
the policy to which Lyons was referring and
                                                        precedent regarding     Section 1983 retaliation

               Case
               © 20201:20-cv-00066-WGY       Document
                      Thomson Reuters. No claim to original 68
                                                            U.S. Filed 09/11/20
                                                                 Government Works.Page 9 of 20          6
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

claims, the court observed that it “is far from        retaliation claim was cognizable under the
certain” that “her retaliation claim alleging          Equal Protection Clause but determined that
adverse action on account of her complaint of          she failed to sufficiently allege causation to
discrimination is actionable under § 1983 as           support her claim. We likewise first consider
a violation of the Equal Protection Clause.”           whether, assuming such a claim is cognizable,
J.A. 126–127. However, the court determined            Wilcox has sufficiently pleaded it in her
it need not reach that issue because, even             complaint. Cf. Hagans v. Lavine, 415 U.S.
assuming such a claim were viable, Wilcox had          528, 547, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974)
failed to state a prima facie case for retaliation.    (reiterating the “ordinary rule that a federal
                                                       court should not decide federal constitutional
Drawing on the requirements for a Title VII            questions where a dispositive nonconstitutional
retaliation claim, the district court concluded        ground is available”).
that Wilcox failed to sufficiently allege a
causal relationship between her protected               *3 [2] The district court borrowed the prima
activity and her termination. Wilcox “relie[d]         facie case framework from the Title VII
heavily on temporal proximity” to allege               retaliation context. Under that framework, to
causation, but the court concluded that the            establish a prima facie case of retaliation,
two-and-a-half month time span between her             a plaintiff must show “(i) that she engaged
report of alleged sex discrimination and her           in protected activity, (ii) that her employer
termination was too long to establish causation        took adverse action against her, and (iii)
by temporal proximity alone. J.A. 129. Finding         that a causal relationship existed between the
that Wilcox had not pleaded any other evidence         protected activity and the adverse employment
of retaliatory animus, the court held that the         activity.” Foster v. Univ. of Md.-E. Shore,
complaint failed to state a claim for retaliation.     787 F.3d 243, 250 (4th Cir. 2015) (brackets and
                                                       internal quotation marks omitted). Although we
Wilcox appealed. On appeal, she argues that her        have not drawn a bright temporal line, we have
retaliation claim is actionable under Section          observed that two-and-a-half months between
1983 as a violation of the Equal Protection            the protected activity and the adverse action “is
Clause and that she has sufficiently alleged           sufficiently long so as to weaken significantly
causation to support her retaliation claim. We         the inference of causation between the two
review the district court's dismissal de novo.         events” in the absence of other evidence of
  Coleman v. Md. Court of Appeals, 626 F.3d            retaliation.   King v. Rumsfeld, 328 F.3d 145,
187, 190 (4th Cir. 2010).                              151 n.5 (4th Cir. 2003); see        id. at 151
                                                       & n.5 (nevertheless concluding that temporal
                                                       proximity was sufficient to establish causation
                             II.                       in that case because the end of the school
                                                       year was “the natural decision point”); cf.
As noted above, the district court assumed                Foster, 787 F.3d at 253 (holding complaints
for the sake of argument that Wilcox's                 of discrimination one month before termination


              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 10 of 20
                                                                            Works.                    7
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

sufficient to create jury question regarding           in civil actions pursuant to       42 U.S.C. §
causation prong of prima facie case).                        3
                                                       1983. See, e.g., Holder v. City of Raleigh,
                                                       867 F.2d 823, 828 (4th Cir. 1989) (“We
 [3] But here, Wilcox has alleged additional
                                                       have held that Title VII is not an exclusive
facts suggesting retaliation, namely Lyons's
                                                       remedy for employment discrimination by a
alleged overreaction in firing Wilcox for
                                                       public entity. A state employee may still
insubordination in response to her request
                                                       bring a Fourteenth Amendment challenge
for clarification about the attendance policy
and time to read the letter of reprimand. A            under 42 U.S.C. § 1983 to discriminatory
disproportionate response to a minor workplace         employment decisions.”). We have recognized
infraction suggests pretext and can bolster the        as cognizable, for example, claims by public
causation element of a plaintiff's prima facie         employees alleging that their employers
                                                       violated their rights under the First Amendment
case. See, e.g., Hernandez v. Fairfax Cnty.,
                                                       and the Due Process and Equal Protection
719 Fed. App. 184, 189–190 (4th Cir. 2018)
                                                       Clauses of the Fourteenth Amendment. See,
(per curiam). Considered together, Wilcox's
allegations about Lyons's overreaction in the          e.g.,  Suarez Corp. Indus. v. McGraw,
reprimand meeting and the two-and-a-half               202 F.3d 676, 685 (4th Cir. 2000) (First
month span between Wilcox's complaint and              Amendment); Stone v. Univ. of Md. Med. Sys.
her termination are sufficient to plead causation      Corp., 855 F.2d 167, 172 (4th Cir. 1988) (Due
at this preliminary stage.                             Process);    Talbert v. City of Richmond,
                                                       648 F.2d 925, 929 (4th Cir. 1981) (Equal
Thus, if Wilcox's retaliation claim were               Protection).
governed by the Title VII framework, her
claim would survive dismissal. But Wilcox               [5] [6] [7] [8] The Equal Protection Clause
did not plead a Title VII claim; she has               of the Fourteenth Amendment commands
advanced only a Section 1983 claim alleging            that “[n]o State shall ... deny to any
a violation of the Equal Protection Clause,            person within its jurisdiction the equal
which she argues should follow the Title VII           protection of the laws.” U.S. Const. amend.
pattern. We therefore are squarely presented           XIV, § 1. This constitutional imperative of
with the question whether a pure retaliation           equal protection does not entirely remove
claim is cognizable as a violation of the Equal        the States’ power to classify but “keeps
Protection Clause.                                     governmental decisionmakers from treating
                                                       differently persons who are in all relevant
                                                       respects alike.”     Nordlinger v. Hahn, 505
                                                       U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1
                             III.
                                                       (1992). Distinctions on the basis of sex or
 [4] Public employees enjoy the protection of          gender are subject to heightened scrutiny under
antidiscrimination statutes such as Title VII as       equal protection analysis. See Knussman
well as the protection of the Constitution, which      v. Maryland, 272 F.3d 625, 635 (4th Cir.
they may enforce against their employers

              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 11 of 20
                                                                            Works.                  8
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

2001). 4 Thus, this Court has recognized                  (4th Cir. 2004); Edwards, 178 F.3d at 250.
that the Equal Protection Clause confers on               As we have explained, allegations that an
public employees “a right to be free from                 employer subjected an employee to adverse
gender discrimination that is not substantially           consequences “in retaliation for his speech
related to important governmental objectives.”            are, at their core, free-speech retaliation claims
   Beardsley v. Webb, 30 F.3d 524, 529 (4th               that do ‘not implicate the Equal Protection
Cir. 1994); see Davis v. Passman, 442 U.S.                Clause.’ ”    Kirby, 388 F.3d at 447 (quoting
228, 234–235, 99 S.Ct. 2264, 60 L.Ed.2d                     Edwards, 178 F.3d at 250). 5 When an
846 (1979). Intentional sex discrimination and            employee experiences an adverse employment
sexual harassment against public employees by             action after “voic[ing] a grievance” to her
persons acting under color of state law violate           public employer, “[a] violation of the First
the Equal Protection Clause and are actionable            Amendment's protection of the right to speak
under      Section 1983.          Beardsley, 30 F.3d at   out is a necessary predicate to a claim of pure
529; cf. J.E.B. v. Alabama, 511 U.S. 127,                 retaliation.” Beardsley, 30 F.3d at 530; cf.
130–131, 114 S.Ct. 1419, 128 L.Ed.2d 89                   Martin, 858 F.3d at 252 (affirming dismissal
(1994) (“Intentional discrimination on the basis          of equal protection claim because prisoner's
of gender by state actors violates the Equal              claim of retaliation for filing grievance and
Protection Clause, particularly where ... the             participating in grievance resolution process
discrimination serves to ratify and perpetuate            was “best characterized as a mere rewording of
invidious, archaic, and overbroad stereotypes             his First Amendment retaliation claim”).
about the relative abilities of men and
women.”).                                                 Wilcox acknowledges this body of precedent
                                                          but contends that the subject matter of her
 *4 [9] Neither our Court nor the Supreme                 complaint—sex discrimination and harassment
Court has recognized an equal protection right            —makes her claim of retaliation in response
to be free from retaliation. To the contrary, we          to that complaint cognizable under the Equal
have previously held that “ ‘[a] pure or generic          Protection Clause. In other words, she asks
retaliation claim ... simply does not implicate           us to expand the reach of the Fourteenth
the Equal Protection Clause.’ ” Edwards v.                Amendment in claims arising under        Section
City of Goldsboro, 178 F.3d 231, 250 (4th                 1983. We are not persuaded.
Cir. 1999) (quoting Watkins v. Bowden, 105
                                                           [10] The Supreme Court has subjected
F.3d 1344, 1354 (11th Cir. 1997)). Instead, we
                                                          discrimination on the basis of sex to
have consistently considered retaliation claims
                                                          heightened equal protection scrutiny because
brought under      Section 1983 to be more                differences between the sexes are so rarely a
properly characterized as claims asserting a              legitimate reason to treat otherwise similarly
violation of the First Amendment. See Martin
                                                          situated people differently. See Frontiero v.
v. Duffy, 858 F.3d 239, 252 (4th Cir. 2017);
                                                          Richardson, 411 U.S. 677, 686–687, 93 S.Ct.
   Kirby v. Elizabeth City, 388 F.3d 440, 447             1764, 36 L.Ed.2d 583 (1973) (“[T]he sex


              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 12 of 20
                                                                            Works.                        9
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

characteristic frequently bears no relation to          The very premise of a retaliation claim is
ability to perform or contribute to society.”);         that the employer has subjected an employee
   Craig v. Boren, 429 U.S. 190, 198–                   to adverse consequences in response to her
199, 97 S.Ct. 451, 50 L.Ed.2d 397 (1976)                complaint of discrimination. For example, to
(recognizing that “classifications by gender”           establish a prima facie case of retaliation under
have served as “inaccurate prox[ies]” for               Title VII, a plaintiff must prove: (1) that
other classifications, rooted in stereotypes and        she engaged in a protected activity, which
“outdated misconceptions” about women). The             includes complaining to her superior about
Court views classifications based on sex or             sex discrimination or harassment; (2) that
gender with suspicion because of their roots in         her employer took an adverse action against
our Nation's “long and unfortunate history of           her; and (3) that there was “a causal link
sex discrimination.”           Frontiero, 411 U.S. at   between the two events.” Boyer-Liberto v.
                                                        Fontainebleau Corp., 786 F.3d 264, 281 (4th
684, 93 S.Ct. 1764; see also Pers. Adm'r of
                                                        Cir. 2015) (internal quotation marks omitted).
Mass. v. Feeney, 442 U.S. 256, 273, 99 S.Ct.
                                                        The necessary causal link is between the
2282, 60 L.Ed.2d 870 (1979) (“Classifications
                                                        employee's complaint and the adverse action,
based upon gender, not unlike those based upon
                                                        not between her sex and the adverse action. See
race, have traditionally been the touchstone for
pervasive and often subtle discrimination.”).              Wetzel v. Glen St. Andrew Living Cmty., LLC,
Moreover, “sex, like race and national origin,          901 F.3d 856, 868 (7th Cir. 2018) (“[A]ll anti-
is an immutable characteristic determined               retaliation provisions ... provide[ ] protections
solely by the accident of birth,” therefore             not because of who people are, but because of
“the imposition of special disabilities upon the        what they do.”). A retaliation claim of this type
members of a particular sex because of their            thus does not implicate disparate treatment on
sex would seem to violate the basic concept             the basis of a classification forbidden by the
of our system that legal burdens should bear            Equal Protection Clause.
some relationship to individual responsibility.”
                                                        Consider a male employee who has not
   Frontiero, 411 U.S. at 686, 93 S.Ct. 1764
                                                        personally experienced discrimination but
(internal quotation marks omitted). Thus, state
                                                        denounces his superior's misogyny and is
action that causes “different treatment [to] be
accorded to [individuals] on the basis of their         punished for doing so. See         Laughlin v.
sex ... establishes a classification subject to         Metro. Wash. Airports Auth., 149 F.3d 253,
scrutiny under the Equal Protection Clause.”            259 (4th Cir. 1998) (identifying protected
                                                        activities under Title VII, including “voicing
   Reed v. Reed, 404 U.S. 71, 75, 92 S.Ct. 251,
                                                        one's opinions in order to bring attention to
30 L.Ed.2d 225 (1971). 6                                an employer's discriminatory activities”); cf.,
                                               e.g., Gorzynski v. JetBlue Airways Corp.,
 *5 [11] Retaliation for reporting alleged sex
                                               596 F.3d 93, 110 (2d Cir. 2010) (holding that
discrimination imposes negative consequences
                                               non-African American plaintiff had established
on an employee because of the employee's
                                               a prima facie claim of Title VII retaliation
report, not because of the employee's sex.


              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 13 of 20
                                                                            Works.                   10
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

stemming from “concerns she expressed on               basis of sex is not implicated. See Yatvin, 840
behalf of an African–American coworker”).              F.2d at 418 (“Although sex discrimination by
His superior's retaliation is a product of the         state agencies has been held to violate the equal
employee voicing his opinion, not his sex. Cf.         protection clause, retaliating against a person
   CBOCS W., Inc. v. Humphries, 553 U.S.               for filing charges of sex discrimination is not
442, 460, 128 S.Ct. 1951, 170 L.Ed.2d 864              the same as discriminating against a person on
(2008) (Thomas, J., dissenting) (“When an              grounds of sex ....”).
individual is subjected to reprisal because he
has complained about racial discrimination, the         [13] This is not to say that retaliation can
injury he suffers is not on account of his race;       never be evidence of sex discrimination. For
rather, it is the result of his conduct.”). The        example, if a public employer retaliated against
sex of the complainant is irrelevant, because          women who filed complaints or participated
it is not the complainant's sex that motivated         in an investigation but not against men
the employer's retaliatory adverse action. See         who did the same, the women may have
   Yatvin v. Madison Metro. School Dist., 840          a cognizable Equal Protection Claim. That
                                                       claim, however, would not be for retaliation
F.2d 412, 419 (7th Cir. 1988); cf.          Love-
                                                       but for straightforward sex discrimination,
Lane v. Martin, 355 F.3d 766, 788 (4th Cir.
                                                       because their employer was treating similarly
2004) (plaintiff who alleged she was demoted
                                                       situated employees differently on the basis
“in retaliation for her vocal opposition to race
discrimination” had a viable First Amendment           of sex. See id. Similarly, continued sexual
claim but “none of [the plaintiff's] evidence that     harassment and adverse treatment of a female
she was [demoted] in retaliation for her speech        employee unlike the treatment accorded male
suggests that she was [demoted] because of her         employees remains actionable as a violation
race,” so summary judgment was warranted on            of the Equal Protection Clause even when the
her racial discrimination claims).                     sex discrimination and harassment continue
                                                       after, and partially in response to, the female
 [12] Likewise here, Wilcox has alleged                employee's report of prior discrimination and
that the defendants fired her in retaliation           harassment. See Beardsley, 30 F.3d at 530.
for her complaint of sexual harassment                 The employee's claim in such a case is not “a
and discrimination, not because she is a               claim of pure retaliation,” id., but instead
woman. These allegations do not implicate an           implicates the basic equal protection right to
impermissible classification or discrimination         be free from sex discrimination that is not
on the basis of Wilcox's membership in a               substantially related to important governmental
class defined by an immutable characteristic.
                                                       objectives. Id. at 529; see also Watkins,
Rather, Wilcox alleges she suffered adverse
                                                       105 F.3d at 1354 (distinguishing a “pure or
consequences because of her speech and
                                                       generic retaliation claim” from a situation like
conduct: reporting alleged harassment and
discrimination. In such a case, the Equal              that in   Beardsley).
Protection Clause's concern with treating
similarly situated people differently on the

              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 14 of 20
                                                                            Works.                  11
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

 *6 [14]        [15]    [16] A “pure or generic cannot sustain a pure claim of retaliation.
retaliation claim,” however, even if premised See            Thomas v. Indep. Twp., 463 F.3d
on complaints of sex discrimination, is 285, 298 n.6 (3d Cir. 2006) (retaliation for
not cognizable under the Equal Protection
                                                  complaint of race discrimination); Thompson
Clause. Edwards, 178 F.3d at 250 (internal v. City of Starkville, 901 F.2d 456, 468
quotation marks omitted). To the extent a (5th Cir. 1990) (retaliation for complaints
public employee contends she suffered adverse about improper promotions and misconduct
consequences for expressing complaints or
                                                  by other police officers);      R.S.W.W., Inc.
reporting discrimination to her employer, her
                                                  v. City of Keego Harbor, 397 F.3d 427,
claim arises under the First Amendment. See
                                                  439–440 (6th Cir. 2005) (retaliation for
      Campbell v. Galloway, 483 F.3d 258, 266–
                                                  complaint of police harassment); Boyd, 384
268, 272 (4th Cir. 2007); Watkins, 105 F.3d F.3d at 898 (retaliation for filing charges
at 1354. To the extent a public employee links
                                                  of race discrimination);     Yatvin, 840 F.2d
an alleged retaliatory action to her gender,
                                                  at 418 (retaliation for filing charges of
that allegation would constitute part of an
equal protection discrimination claim, not a sex discrimination);           Maldonado v. City
                                                  of Altus, 433 F.3d 1294, 1308 (10th Cir.
freestanding retaliation claim. See Watkins,
                                                  2006) (retaliation for complaint of national
105 F.3d at 1354. Wilcox has not made such
                                                  origin discrimination); Teigen v. Renfrow,
an allegation, nor has she pleaded a First
                                                  511 F.3d 1072, 1084–1086 (10th Cir. 2007)
Amendment action. The “right to be free from
                                                  (retaliation for complaints about violations of
retaliation for protesting sexual harassment and
sex discrimination” upon which Wilcox solely state employment laws); Watkins, 105 F.3d
relies “is a right created by Title VII, not at 1354 (retaliation for complaints of sexual
                                                  and racial harassment); see also Burton v.
the equal protection clause.” Gray v. Lacke,
                                                  Ark. Sec'y of State, 737 F.3d 1219, 1237 (8th
885 F.2d 399, 414 (7th Cir. 1989); see also
                                                  Cir. 2013) (observing that other courts have
   Boyd v. Ill. State Police, 384 F.3d 888, 898 rejected equal protection retaliation claims and
(7th Cir. 2004) (“[T]he right to be free from concluding that “no clearly established right
retaliation may be vindicated under the First exists under the equal protection clause to
Amendment or Title VII, but not the equal be free from retaliation” (internal quotation
protection clause.”). To be clear: these existing marks omitted)). And a host of district
legal avenues for challenging public employer
                                                  courts—both within our circuit 7 and beyond
retaliation remain open to employees; we
                                                  (including in circuits that have not yet
simply decline to create a new one under the
auspices of the Fourteenth Amendment.             resolved this question) 8 —have reached the
                                                  same conclusion.
In reaching this conclusion, we join the vast
majority of circuit courts to have considered          *7 Only the Second Circuit has reached a
the question. At least six of our sister circuits      contrary conclusion, in Vega v. Hempstead
have held that the Equal Protection Clause             Union Free School District, 801 F.3d 72 (2d


              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 15 of 20
                                                                            Works.              12
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

Cir. 2015), and Wilcox urges us to adopt                    not only overt discrimination but also practices
its reasoning. But we do not find                   Vega    that are fair in form, but discriminatory in
persuasive.                                                 operation.”), with Washington v. Davis, 426
                                                            U.S. 229, 242, 96 S.Ct. 2040, 48 L.Ed.2d 597
After distinguishing contrary circuit precedent,            (1976) (“Disproportionate impact ... [s]tanding
the Vega court offered two primary reasons                  alone” does not violate Equal Protection
undergirding its conclusion that retaliation                Clause.).
is actionable under the Equal Protection
Clause. First, the court observed that “an                  [17] Another critical difference between
‘equal protection claim [largely] parallels [a              Title VII and the Equal Protection Clause
plaintiff's] Title VII claim,’ ” and found “no              directly undermines the rationale relied
sound reason to deviate from this principle                 upon by the court in           Vega: Title
for a retaliation claim.”               Id. at 82 (second   VII contains a provision—separate from
                                                            its antidiscrimination provision—expressly
alteration in original) (quoting      Feingold
v. New York, 366 F.3d 138, 159 (2d Cir.                     prohibiting retaliation. See      42 U.S.C.
2004)). While Title VII's antidiscrimination                § 2000e-3(a) (“It shall be an unlawful
provision overlaps the ambit of the Equal                   employment practice for an employer to
Protection Clause, and we have applied a                    discriminate against any of his employees ...
similar framework in analyzing workplace                    because [the employee] has opposed any
protected-characteristic discrimination claims              practice made an unlawful employment
under each, the scope of the two laws is not                practice by this subchapter ....”); see, e.g.,
identical. See United Steelworkers of Am.,                     Peters v. Jenney, 327 F.3d 307, 320 (4th
AFL-CIO-CLC v. Weber, 443 U.S. 193, 206                     Cir. 2003) (outlining the elements of a Title
n.6, 99 S.Ct. 2721, 61 L.Ed.2d 480 (1979)                   VII retaliation claim). The Equal Protection
(“Title VII ... was not intended to incorporate             Clause contains no comparable antiretaliation
and particularize the commands of the ...                   language. And as the Supreme Court has
                                                            explained, Title VII's antidiscrimination and
Fourteenth Amendment[ ].”);          Johnson v.
                                                            antiretaliation provisions “differ not only in
Transp. Agency, Santa Clara Cnty., 480 U.S.
616, 627–628 n.6, 107 S.Ct. 1442, 94 L.Ed.2d                language but in purpose as well.” Burlington
615 (1987) (rejecting the notion that “the                  N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,
obligations of a public employer under Title VII            63, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006).
must be identical to its obligations under the              “The substantive provision seeks to prevent
Constitution”). Title VII, for instance, permits            injury to individuals based on who they are, i.e.,
litigants to assert discrimination claims under             their status. The antiretaliation provision seeks
a “disparate impact” theory, but such claims                to prevent harm to individuals based on what
are not cognizable in the context of the Equal              they do, i.e., their conduct.” Id. We cannot
Protection Clause. Compare Griggs v. Duke                   read this additional, and materially different,
Power Co., 401 U.S. 424, 431, 91 S.Ct. 849,                 language and purpose into the Equal Protection
28 L.Ed.2d 158 (1971) (Title VII “proscribes                Clause.


              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 16 of 20
                                                                            Works.                        13
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

                                                       provision and a separate express antiretaliation
 *8 [18] Second, the Vega court reasoned               provision. If a prohibition on discrimination
that “retaliation is a form of discrimination,”        always encompassed retaliation, Title VII's
relying on the Supreme Court's interpretation          antiretaliation provision would be mere
                                                       surplusage. Such an interpretation flies in the
of Title IX in Jackson v. Birmingham Board
                                                       face of commonly applied canons of statutory
of Education, 544 U.S. 167, 125 S.Ct. 1497,
                                                       construction. See In re Total Realty Mgmt.,
161 L.Ed.2d 361 (2005). Title IX, which
                                                       LLC, 706 F.3d 245, 251 (4th Cir. 2013). But,
“prohibits sex discrimination by recipients
                                                       more importantly, it illustrates that—at least
of federal education funding” is a “broadly
                                                       in the mind of Congress—retaliation is not
written general prohibition on discrimination.”
                                                       always included within the conceptual ambit
  Jackson, 544 U.S. at 173, 175, 125 S.Ct.
                                                       of discrimination. See     Gomez-Perez, 553
1497. The statute declares that “[n]o person in
                                                       U.S. at 495, 128 S.Ct. 1931 (Roberts, C.J.,
the United States shall, on the basis of sex, be
                                                       dissenting) (explaining that although “broad
excluded from participation in, be denied the
                                                       bans on discrimination, standing alone, may
benefits of, or be subjected to discrimination
                                                       be read to include a retaliation component,”
under any education program or activity
                                                       differences in the “text and structure of” the
receiving Federal financial assistance.”         20    ban, along with factors such as “the broader ...
U.S.C. § 1681(a). The question in Jackson              scheme of which [the ban] is a part,” can
was whether Title IX's implied private right           counsel in favor of the opposite conclusion
of action encompasses claims of retaliation.           —that retaliation is not included). The better
The Court held that it did, relying on its             understanding is that Jackson and cases like
“repeated holdings construing ‘discrimination’         it turned on the text and history of the statutes
under Title IX broadly,” Congress's awareness          being interpreted—neither of which they share
of precedent issued shortly before Title IX's          with the Equal Protection Clause.
passage, the absence of language limiting the
statute to “discrimination on the basis of such        In fact, the Supreme Court has specifically held
individual's sex,” and Congress's purposes in          that Title IX's antidiscrimination imperative
enacting the statute.           Jackson, 544 U.S. at   is not coterminous with the Equal Protection
173–181, 125 S.Ct. 1497. 9                             Clause. In        Fitzgerald v. Barnstable
                                                       School Committee, the Court engaged in a
We do not read the Court's decision in                 “comparison of the substantive rights and
   Jackson to suggest that every statute               protections guaranteed” by Tile IX and the
prohibiting discrimination—much less the               Equal Protection Clause and determined that
Constitution's aged guarantee of equal                 “Title IX's protections are narrower in some
protection—also necessarily incorporates a             respects and broader in others.” 555 U.S.
right to be free from retaliation for reporting        246, 256, 129 S.Ct. 788, 172 L.Ed.2d 582
discrimination. As an initial matter, that             (2009). As the Court explained, Title IX
proposition is difficult to square with Title          applies in circumstances in which the Equal
VII, which contains an antidiscrimination

              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 17 of 20
                                                                            Works.                  14
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902


Protection Clause does not, as well as vice               discrimination sometimes includes retaliation
versa, and “[e]ven where particular activities            in other contexts, the Equal Protection Clause
and particular defendants are subject to both             must have the same remedial scope. We decline
Title IX and the Equal Protection Clause” the             to break new constitutional ground based on
pertinent standards provided by each “may not             the interpretation of statutes with different
                                                          histories, different structures, and different text
be wholly congruent.”             Id. at 257, 129 S.Ct.
                                                          than the Fourteenth Amendment.
788.
                                                          *9
We therefore cannot agree with the Vega                                         ***
court's conclusion that because the term
“discrimination” in Title IX encompasses                  Because Wilcox has pleaded her retaliation
retaliation, the Equal Protection Clause's                claim solely under the Equal Protection Clause,
prohibition on unjustified classifications based          she has failed to present a cognizable claim.
on sex must also encompass pure claims                    The district court therefore did not err when
of retaliation based not on sex but on an                 it granted the defendants’ motion to dismiss.
employee's speech. The guarantee of equal                 Accordingly, for the reasons set forth in this
treatment for similarly situated persons is               opinion, the decision of the district court is
conceptually distinct from a right to be free
from retaliation for voicing complaints of                AFFIRMED.
discrimination. While the latter may serve to
guard and secure the former primary objective,
the enforcement mechanism is distinct from the            All Citations
right itself. See Burlington N., 548 U.S. at 63,
                                                          --- F.3d ----, 2020 WL 4664794, 2020 Fair
126 S.Ct. 2405. It does not follow that because
                                                          Empl.Prac.Cas. (BNA) 302,902



                                                  Footnotes

1      We take the facts as alleged in Wilcox's complaint, which we accept as true on
       a motion to dismiss. Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167
       L.Ed.2d 1081 (2007) (per curiam). We therefore do not consider the defendants’
       attempts to add to the factual record.
2      The district court subsequently dismissed with prejudice the claim for deprivation of
       a liberty interest and, in the absence of any viable federal cause of action, declined
       to exercise supplemental jurisdiction over the state-law battery claim. J.A. 169–180.
       That order disposed of all of Wilcox's remaining claims, thereby ripening for appeal
       the dismissal of her retaliation claim.



              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 18 of 20
                                                                            Works.                       15
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

3         Section 1983 provides that “[e]very person who, under color of any statute,
       ordinance, regulation, custom, or usage, of any State or Territory or the District of
       Columbia, subjects, or causes to be subjected, any citizen of the United States or
       other person within the jurisdiction thereof to the deprivation of any rights, privileges,
       or immunities secured by the Constitution and laws, shall be liable to the party injured
       in an action at law, suit in equity, or other proper proceeding for redress.”
4      Distinctions on the basis of race, by contrast, are subject to the strictest judicial
       scrutiny because “ ‘[r]acial classifications are simply too pernicious to permit any but
       the most exact connection between justification and classification.’ ” H.B. Rowe Co.
       v. Tippett, 615 F.3d 233, 240–241 (4th Cir. 2010) (quoting Adarand Constructors,
       Inc. v. Pena, 515 U.S. 200, 229, 115 S.Ct. 2097, 132 L.Ed.2d 158 (1995)).
5      In Kirby, the employee advanced two equal protection claims: first, that his
       employer was actually motivated to treat him differently in retaliation for his speech,
       and second, that his employer had no rational basis for treating him differently. 388
       F.3d at 447. Wilcox does not argue that Lyons lacked any “conceivable rational
       basis” to terminate her. Id. at 448. Nor has she alleged that the defendants,
       without a rational basis, treated her discrimination complaint differently from other
       employees’ discrimination complaints. Rather, she contends only that Lyons fired
       her in retaliation for her complaint of discrimination.
6      This is not to say that all sex-based classifications are unconstitutional. “The two
       sexes are not fungible,” and “[p]hysical differences between men and women ...
       are enduring.” United States v. Virginia, 518 U.S. 515, 533, 116 S.Ct. 2264,
       135 L.Ed.2d 735 (1996) (internal quotation marks omitted). Indeed, “[i]nherent
       differences between men and women” need not be ignored or suppressed but rather
       “remain cause for celebration.” Id. Classifications based on sex, however, may not
       be used, “as they once were, to create or perpetuate the legal, social, and economic
       inferiority of women.” Id. at 534, 116 S.Ct. 2264.
7      See, e.g., Whitehurst v. Bedford Cnty. Sch. Bd., No. 6:19-cv-00010, 2020 WL
       535962, at *12–13 (W.D. Va. Feb. 3, 2020); White v. Gaston Cnty. Bd. of Educ.,
       No. 3:16-cv-00552-MOCDSC, 2017 WL 220134, at *3–4 (W.D.N.C. Jan. 18, 2017);
       Johnson v. Scott Cnty. Sch. Bd., No. 2:12-cv-00010, 2012 WL 4458150, at *3 (W.D.
       Va. July 31, 2012); Bailey v. Fairfax Cnty. Va., No. 1:10-cv-1031, 2011 WL 3793329,
       at *2 (E.D. Va. Aug. 18, 2011); Byrd v. Md. Dep't of Health & Mental Hygiene - State
       Bd. of Dental Exam'rs, No. WMN-07-2740, 2008 WL 11509375, at *7 (D. Md. Apr.
       16, 2008); Phillips v. Mabe, 367 F. Supp. 2d 861, 870–871 (M.D.N.C. 2005).
8      See, e.g., Harrison v. Fed. Bureau of Prisons, 298 F. Supp. 3d 174, 181 (D.D.C.
       2018); Roy v. Correct Care Sols., LLC, 321 F. Supp. 3d 155, 170 n.6 (D. Me.
       2018), rev'd in part on other grounds, 914 F.3d 52 (1st Cir. 2019); see also Benson v.


              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 19 of 20
                                                                            Works.              16
Wilcox v. Lyons, --- F.3d ---- (2020)
2020 Fair Empl.Prac.Cas. (BNA) 302,902

       City of Lincoln, No. 4:18-cv-3127, 2019 WL 1766159, at *9 (D. Neb. Apr. 22, 2019);
       Zimmerman v. Ark. Dep't of Fin. & Admin., No. 5:17-cv-00160-JM, 2018 WL 700850,
       at *3 (E.D. Ark. Feb. 2, 2018); Mazzeo v. Gibbons, No. 2:08-cv-01387-RLH, 2010
       WL 4384207, at *5 (D. Nev. Oct. 28, 2010); Occhionero v. City of Fresno, No. CV F
       05-1184 LJO SMS, 2008 WL 2690431, at *7–8 (E.D. Cal. July 3, 2008); Rodriguez-
       Melendez v. Rivera, No. CIV. 97-1258 SEC, 1998 WL 151870, at *3–4 (D.P.R. Mar.
       23, 1998).
9      The Supreme Court has also construed the federal employer provision of the Age
       Discrimination in Employment Act and 42 U.S.C. § 1981 to encompass retaliation,
       again focusing on the particular language and history of the statutes and relevant
       precedent. See             Gomez-Perez v. Potter, 553 U.S. 474, 479, 128 S.Ct. 1931, 170
       L.Ed.2d 887 (2008) (ADEA);             CBOCS, 553 U.S. at 445, 128 S.Ct. 1951 (Section
       1981).

End of Document                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              Case  1:20-cv-00066-WGY
               © 2020                       Document
                      Thomson Reuters. No claim to original68
                                                            U.S.Filed 09/11/20
                                                                 Government     Page 20 of 20
                                                                            Works.                                 17
